DETAILED ACTION

This action is in response to the amendment filed on 1/18/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 3-14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 requires “wherein the load deflection temperature corresponds to an application pressure during the pressurizing”.  The specification and including paragraphs [0025] and [0026] does not disclose wherein the load deflection temperature corresponds to an application pressure during the pressurizing.
Claims 1, 3-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 requires “wherein the load deflection temperature corresponds to an application pressure during the pressurizing”.  It is unclear what is meant by the load deflection temperature corresponds to an application pressure, i.e. unclear how a temperature corresponds to a pressure?  It appears from the remarks filed 1/18/22 (see page 6) the limitation is intended to encompass the load deflection temperature which is determined at a certain pressure (as set forth in paragraph 0022 of the instant specification) is determined wherein the certain pressure corresponds to an application pressure during the pressurizing.  This is the interpretation given the limitation for purposes of examination.  However, it is noted the specification does not describe the load deflection temperature which is determined at a certain pressure is determined wherein the certain pressure corresponds to an application pressure during the pressurizing so that any further amendment to claim 1 to clarify “wherein the load deflection temperature corresponds to an application pressure during the pressurizing” such as by the load deflection temperature which is determined at a certain pressure is determined wherein the certain pressure corresponds to an application pressure during the pressurizing will be rejected similarly to “wherein the load deflection temperature corresponds to an application pressure during the pressurizing” as set forth in the 35 USC 112(a) rejection above.
Claim 8 recites the limitation “both surfaces of the first member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
In view of the amendments filed 1/18/22 the previous rejections as set forth in the Office action mailed 10/22/21 are withdrawn.  The claims as amended are fully addressed above.
Applicant argues, “The specification gives examples of certain pressures and temperature ranges that can be used. See, e.g., paragraphs [0025] and [0026]. Thus, the specification provides 
This argument is not persuasive wherein the specification does not describe a user could select a pressure and, from the selected pressure, the user could then easily determine the load deflection temperature from a table.  As noted in the previous Office action (see paragraph 4) the load deflection temperature is a temperature at which the material begins to deform under a certain pressure (see paragraph 0022 of the instant specification).  The instant specification does not disclose the certain pressure or a test used to determine the load deflection temperature.  The amendments filed 1/18/22 appear to set forth the certain pressure corresponds to an application pressure during the pressurizing (and thus, the previous 35 USC 112 rejections as set forth in the previous Office action are currently withdrawn) however the specification does not describe the certain pressure at which the load deflection temperature is determined corresponds to an application pressure during the pressurizing.  It is further noted the examples of pressures for the pressurizing during bonding, e.g. in paragraphs [0025] and [0026] of the instant specification, are not disclosed as the certain pressure applied to determine the load deflection temperature of the resin material of the second member (i.e. the pressures are not related to the load deflection temperature) but rather are the pressures used for bonding the first and second members (e.g. see also claim 12) (see further the Applicant-Initiated Interview Summary mailed 1/13/22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746